

Exhibit 10.117
RELEASE
 
This Release (this “Release”) is entered into by Barbara Baldwin, Jerry Hoover,
and Brad Worthington (each an “Officer” of the Company (as defined herein) and
collectively, the “Officers”), effective as of the 26th day of February, 2008 in
connection with the Contemplated Transactions under the terms and provisions of
that certain Stock Purchase Agreement dated August 22, 2007, as amended (the
“Stock Purchase Agreement”), by and among NTS Communications, Inc., a Texas
corporation (the “Company”), XFone, Inc., a Nevada corporation (the
“Purchaser”), and the shareholders of the Company identified as the “Sellers” on
the signature pages of the Stock Purchase Agreement.  Capitalized terms used but
not defined herein shall have the meanings ascribed to such terms in the Stock
Purchase Agreement.
 
WHEREAS, execution of this Release by each of the Officers is a condition
precedent to the Closing of the Stock Purchase Agreement and as such is a
material inducement to the Purchaser in order for it to enter into the Stock
Purchase Agreement; and
 
WHEREAS, the Purchaser would not have closed the Stock Purchase Agreement (the
“Closing”) without the execution of this Release by each and everyone of the
undersigned Officers; and
 
WHEREAS, each Officer has agreed to execute this Release.
 
NOW, THEREFORE, as additional consideration for the Stock Purchase Agreement and
the covenants, representations, agreements and undertakings contained herein and
other good and valuable consideration, the receipt and sufficiency of all of
which is hereby acknowledged and intending to be legally bound, the undersigned
parties do hereby severally agree as follows:
 
1.            Recitals.  Each of the above referenced recitals is true and
correct and incorporated into this Release by this reference.
 
2.            Release by Each Officer.  Each Officer hereby severally releases
and forever discharges the Company, the Purchaser and each of their respective
officers, directors, shareholders, employees and their successors and assigns
(collectively, “Releasees”) of and from any and all claims, causes or rights of
action, demands and damages of every kind and nature which such Officer may now
have, whether known or unknown, anticipated or unanticipated and whether accrued
or hereafter to accrue, against Releasees, caused by or arising out of or in any
way related to the following:  (i) the business, affairs, actions or omissions
of the Company and/or the officers or directors or any other employee or
independent contractor of the Company through the date of Closing; and (ii) any
amounts due from the Company to such Officer for serving as an officer, director
or employee of the Company through the date of Closing including any bonuses due
to such Officer arising from the consummation of the Contemplated Transactions
under the Stock Purchase Agreement, other than base salary and benefits for the
pay period ending immediately after the Effective Date and the reimbursement of
reimbursable business expenses for the pay period ending immediately after the
Effective Date.  Notwithstanding anything in this Release to the contrary,
nothing contained in this Release will operate to release, relieve or otherwise
limit the rights of such Officer to (a) file claims with andotherwise pursue
recovery under the Company’s director’s and officer’s liability insurance or
require indemnification and reimbursement from the Company for acts taken in
their capacity as an Officer of the Company as specifically allowed under the
articles of incorporation and bylaws of the Company, each as amended and/or
restated and in force at the date of closing under the Stock Purchase Agreement
or (b) any obligations of the Purchaser arising under the Stock Purchase
Agreement, including, without limitation, Article VII and Section 8.2 of the
Stock Purchase Agreement or (c) any obligations of the Company to such Officer
arising under the Employment Agreement with such Officer executed as of the
Closing Date or (d) file claims or seek reimbursement or recovery for
reimbursable business expenses or under any Employee Benefit Plan in which such
Officer participates.
 

-1-

--------------------------------------------------------------------------------


 
3.            Compromise.  Each Officer agrees that this Release is a compromise
of doubtful and disputed claims through the date of Closing, and that the
consideration recited herein is not to be construed as an admission of any
liability whatsoever by Releasees and that Releasees expressly deny any such
liability.
 
4.            Scope of Release.  Each Officer agrees that the consideration for
this release was delivered to secure full, complete, and final discharge of
Releasees from any and all matters hereby released as set forth in Section 2
hereof, and each Officer agrees that such claims, demands, actions, or causes of
action are wholly and forever satisfied and extinguished.
 
5.            Covenant Not to Sue.  Each Officer will forever refrain and desist
from, either directly or indirectly, instituting, prosecuting, or asserting
against Releasees, or any of them, any further claim, demand, action, cause of
action or suit of any kind or nature on account of matters hereby released as
set forth in Section 2 hereof.
 
6.            No Prior Assignment.  Each Officer specifically acknowledges,
covenants, represents and warrants that there has been no assignment of any
right or claim released hereby.
 
7.            Authority.  Each Officer represents and warrants that each is
fully competent and authorized to execute this Release, and that upon execution
this Release will be valid and binding upon each of them.  Each Officer
represents and warrants that the undersigned constitute all of the officers of
the Company.
 
8.            Acknowledgment.  Each Officer represents and warrants that the
terms of this Release have been read, voluntarily accepted, understood by each
such Officer or explained to each such Officer by its attorney(s), and agreed to
and approved by its attorney(s).  Each Officer further represents and warrants
that it has relied upon its own judgment, knowledge and belief as to the nature
and extent of any damages which may have been suffered or sustained, or may be
sustained in the future, with regard to the items released hereby under Section
2 hereof.
 
9.            Entire Agreement.  This Release constitutes the entire agreement
between the parties with respect to the releases contemplated hereby. All
previous or contemporaneous agreements, understandings, representations,
warranties and statements, oral or written are hereby superceded. Any
alterations or additions shall be effective only if reduced to writing, dated
and signed by the party against whom the enforcement thereof is or may be
sought.
 

-2-

--------------------------------------------------------------------------------



10.            Waiver.  No waiver of a breach of any of the terms, covenants or
conditions of this Release by any party shall be construed or held to be a
waiver of any succeeding or preceding breach of the same or any other term,
covenant or condition herein contained.  No waiver of any default by any party
hereunder shall be implied from any omissions by either party to take any action
on account of such default.  If such default persists or is repeated, and no
express waiver shall affect a default other than as specified in such waiver.
 
11.            Severability.  If any term, provision, covenant or condition of
this Release is held to be invalid, void or otherwise unenforceable to any
extent by any court of competent jurisdiction, the remainder of this Release
shall not be affected thereby, and each term, provision, covenant or condition
of this Release shall be valid and enforceable to the fullest extent permitted
by law.
 
12.            Successors.  Subject to the restriction on assignment provided
herein, all terms of this Release shall be binding upon, inure to the benefit
of, and be enforceable by the parties hereto and their respective heirs, legal
representatives, successors and permitted assigns.
 
13.            Assignment.  No party hereto shall assign their respective
rights, obligations or interest under this Release in any manner.
 
14.            Headings.  The captions and paragraph headings used in this
Release are inserted for convenience of reference only and are not intended to
define, limit or affect the interpretation or construction of any term or
provision hereof.
 
15.            Counterparts.  This Release may be executed in multiple copies,
each of which shall be deemed an original, but all of which shall constitute one
agreement binding on all parties.
 
16.            Facsimile Signatures.  In order to expedite the Contemplated
Transactions under the Stock Purchase Agreement, telecopied signatures may be
used in place of original signatures on this Release.  All parties hereto intend
to be bound by the signatures on the telecopied document, are aware that other
parties will rely on the telecopied signatures, and hereby waive any and all
defenses to the enforcement of the terms of this Release based on the form of
signature.
 
17.            Governing Law.  This Release shall be governed, construed and
enforced in accordance with the laws of the State of Texas.
 
18.            Effective Date.  The terms and provisions of this Release shall
be effective upon Closing of the Stock Purchase Agreement.
 


 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

-3-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Officer set forth below has executed this Release on
this 26th day of February, 2008.
 


 


/s/ Barbara Baldwin
Barbara Baldwin,
President and CEO





-4-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Officer set forth below has executed this Release on
this 26th day of February, 2008.
 


 


/s/ Jerry Hoover
Jerry Hoover,
Executive Vice President
and Treasurer





-5-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Officer set forth below has executed this Release on
this 26th day of February, 2008.
 


 


/s/ Brad Worthington
Brad Worthington,
Executive Vice President
and Secretary







-6-

--------------------------------------------------------------------------------


